Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 08, 2016

The Court of Appeals hereby passes the following order:

A17D0135. GABRIEL JOSEPH HESTER v. MUGSHOTS.COM, LLC.

      Gabriel Joseph Hester, plaintiff in this action brought under the Fair Business
Practices Act, has filed an application for discretionary appeal from the trial court’s
(1) order vacating a prior order granting Hester’s motion to file documents under seal,
and (2) order requiring Hester’s counsel to register for e-filing. We lack jurisdiction.
      Because Hester’s claims remain pending below, he was required to follow the
interlocutory application procedures set forth in OCGA § 5-6-34 (b), which include
obtaining a certificate of immediate review from the trial court, to obtain appellate
review. See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435 (383 SE2d 906)
(1989). Although Hester filed an application for discretionary appeal, as described
in OCGA § 5-6-35, compliance with that procedure does not excuse a party seeking
appellate review of an interlocutory order from complying with the additional
requirements of OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832 (471 SE2d
213) (1996). Hester’s failure to comply with the interlocutory appeal procedures
deprives us of jurisdiction over this application, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             11/08/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.